Citation Nr: 0308297	
Decision Date: 05/01/03    Archive Date: 05/15/03

DOCKET NO.  00-13 027	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel


INTRODUCTION

The veteran served on active duty from January 1968 to 
September 1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  

In March 2000, the veteran testified at a personal hearing 
before the RO.  Thereafter, the veteran requested a hearing 
before a Member of the Boar and, in January 2001, this claim 
was remanded to the RO for the veteran to be scheduled for 
the requested hearing.  Accordingly, in January 2003, the 
veteran testified before the undersigned Veterans Law Judge.  
A transcript of both hearings is of record.  

During his January 2003 Travel Board hearing, the veteran 
advanced claims of entitlement to increased ratings for his 
service-connected status post right total knee replacement 
and degenerative joint disease of the left knee.  These 
matters are referred to the RO for appropriate action.


FINDING OF FACT

The veteran is currently shown to be unemployable due to 
service-connected disabilities.


CONCLUSION OF LAW

The criteria for entitlement to a total rating based on 
individual unemployability have been met.  38 U.S.C.A. 
§§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.340, 3.341, 
4.16(a)(b) (2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

At the outset, the Board must consider the impact of the 
Veterans Claims Assistance Act of 2000 (VCAA) on the 
veteran's claim for TDIU benefits.  38 U.S.C.A. §§ 5100, 
5102-5103A, 5106, 5126 (West 2002).  The law provides that VA 
has duties to notify and to assist claimants.

Inasmuch as the Board has determined that there is sufficient 
evidence presently associated with the claims folder to grant 
the benefit sought on appeal, development as to this matter 
to comply with the VCAA would serve no useful purpose, but 
would needlessly delay appellate review and final disposition 
of the issue on appeal.

The veteran contends that he is unable to secure or follow a 
substantially gainful occupation by reason of his service-
connected disabilities and that a total disability rating for 
compensation purposes based on individual unemployability by 
reason of service-connected disabilities is warranted.  After 
a review of the record, the Board finds that the veteran's 
contentions are supported by the evidence and his claim is 
granted.

Total disability ratings for compensation may be assigned, 
where the schedular rating is less than total, when the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities.  38 C.F.R. 
§§ 3.340 and 4.16(a).  If, however, there is only one such 
disability, it shall be ratable at 60 percent or more, and, 
if there are two or more disabilities, there shall be at 
least one ratable at 40 percent or more, and sufficient 
additional disability to bring the combined rating to 70 
percent or more.  38 C.F.R. § 4.16(a).  

In determining whether the appellant is entitled to a total 
disability rating based upon individual unemployability, 
neither the appellant's non-service-connected disabilities 
nor his advancing age may be considered.  See 38 C.F.R. 
§ 3.341(a); Hersey v. Derwinski, 2 Vet. App. 91, 94 (1992).  

In the present case, the veteran's service-connected knee 
disabilities, including the bilateral factor, combine for a 
total of 40 percent (30 percent for the status post right 
total knee replacement and 10 percent for degenerative joint 
disease of the left knee).  See 38 C.F.R. §§ 4.25, 4.26.  In 
addition, by a November 2001 rating decision, the veteran was 
assigned a temporary total rating for his status post right 
total knee replacement.  It was further determined that the 
temporary total rating would be effective from July 20, 2001, 
to August 31, 2002.  Accordingly, with the exception of the 
period during which the temporary total rating was in effect, 
the combined evaluations for the veteran's service connected 
disorders did not meet the schedular criteria for 
consideration of unemployability under 38 C.F.R. § 4.16(a) 
for any time period from August 1999, the date of the 
veteran's claim, to the present. 

If a veteran fails to meet the applicable percentage 
standards enunciated in 38 C.F.R. § 4.16(a), an extra-
schedular rating is for consideration where the veteran is 
unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities.  
38 C.F.R. § 4.16(b).  Thus, the Board must evaluate whether 
there are circumstances, apart from any nonservice-connected 
conditions and advancing age, which would justify a total 
rating based on unemployability.  

Notwithstanding his combined 40 percent schedular evaluation 
for his knees, the veteran claims that these service-
connected disorders render him totally unemployable.  Indeed, 
there is some evidence of record which indicates that the 
veteran is unemployable as a result of his service-connected 
bilateral knee disorders.  Specifically, documents obtained 
from the Social Security Administration (SSA) show that the 
veteran was determined to be totally disabled solely due to 
degenerative arthritis of the knees.  The medical 
documentation associated with this determination focuses 
solely on his bilateral knee pathology and includes a March 
1998 treatment report which recommends that the veteran 
consider permanent activity modification including adopting a 
relatively sedentary lifestyle.  These records also include a 
July 1999 treatment report which reflects that the veteran is 
unable to walk in excess of 100 feet without increased pain 
or lift in excess of 15 pounds and notes diagnoses of severe 
osteoarthritis of both knees with varus deformity, obesity, 
and hypertension.  

During his March 2000 RO hearing as well as his January 2003 
Travel Board hearing, the veteran testified that his left and 
right knee disorders are productive of constant, severe pain 
and result in functional impairment such as standing, 
walking, climbing, lifting, and bending.  Indeed, at his 
January 2003 hearing, he noted that he needed a left total 
knee replacement as well, but he was looking at various 
physicians.  

VA treatment records include a July 2001 Operation Report 
which notes that all forms of conservative management which 
the veteran had undergone for his knee disorders had failed 
and that he was admitted for elective total knee 
arthroplasty.

It is noted that the veteran has two years of post high 
school education as well as additional training in law 
enforcement, military police, and the postal inspection 
service.  The majority of the veteran's employment experience 
has been in the fields of law enforcement and providing 
security.  He has also reported employment in a golf pro shop 
and as a newspaper carrier supervisor.  It is further noted 
that the veteran has not worked full time since February 1998 
and became too disabled to work in January 1999 due to his 
knees, back, hips, and shoulder.  

On the other hand, VA outpatient medical records subsequent 
to his July 2001 right total knee replacement note that the 
veteran's surgery site was healing well, he was ambulating 
with crutches, had active right knee range of motion from 
zero to 90 degrees, and decreased swelling; thereby 
suggesting that the veteran's knee disorders may not render 
the veteran totally unemployable.

The Board again acknowledges that the Social Security 
Administration has determined that the veteran is disabled 
due to degenerative arthritis of the knees.  See generally 
Murincsak v. Derwinski, 2 Vet. App.  363, 372 (1992) (holding 
that VA's duty to assist includes obtaining records from the 
Social Security Administration and giving appropriate 
consideration and weight to such evidence in determining 
whether to award or deny VA benefits).  Although this 
determination is not binding on VA, it is relevant in that it 
indicates that the veteran's knees were of such severity as 
to be found by at least one federal agency to cause total 
disability.  

In sum, there is competent evidence of record suggesting that 
the veteran's service-connected knees preclude gainful 
employment.  There is also competent evidence of record 
suggesting that nonservice-connected factors, such as his 
back, hips, shoulder, obesity, and hypertension, also result 
in his significant occupational problems.  The veteran's 
education, training, and employment history is predominantly 
limited to the fields of law enforcement and security 
services.  After weighing the evidence the Board finds that 
the positive evidence is at least in a state of equipoise 
with the negative evidence.  Accordingly, the benefit of the 
doubt is given to the veteran and a total rating based on 
individual unemployability due to service-connected 
disabilities is granted.  38 U.S.C.A. § 5107(b).  


ORDER

Entitlement to a total rating based on individual 
unemployability due to service-connected disabilities is 
warranted.  To this extent, the appeal is granted subject to 
controlling laws and regulations applicable to payment of VA 
benefits.



_______________________________________
	James L. March
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

